On petition for rehearing, our attention is called to the fact that the final decree in this case allowed a larger sum for reimbursement of insurance premium paid than was alleged to be due in the bill of complaint by the sum of $143.48.
We find that the record discloses this to be true and, therefore, the decree should be reformed by reducing the amount allowed for reimbursement of insurance premium by the sum of $143.48, or else the court below should allow an amendment of the bill nunc pro tunc so that its allegations will conform to the proof in this regard.
Permission is granted the court below to pursue either course which may be deemed advisable in the premises.
Otherwise, the decree stands affirmed.
So ordered.
ELLIS, C.J., and TERRELL, J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment. *Page 184